Title: From James Madison to Horatio Gates, 24 March 1794
From: Madison, James
To: Gates, Horatio


Dear Sir
Philada. Mar: 24. 1794
Your favor of the 13th. has lain by me unanswered till I could give you the result of a proposition for an Embargo discussed for several days with shut doors. The decision did not take place till friday afternoon. The measure was then negatived by 48 agst. 46 votes. Those who took the lead in opposing it are now for transferring the power to the Executive even during the Session of Congress.
You will find in the newspapers the havoc made on our trade in the W. Indies. Every day adds new proofs of the ill will and contempt of G. B. towards us. Still I do not concur with those who see in these proceedings a design to make war in form. If she can destroy the branches of our commerce which are beneficial to her enemies, and continue to enjoy those which are beneficial to herself, things are in the best possible arrangement for her. War would turn the arrangement agst. her by breaking up the trade with her, and forcing that with her enemies. I conclude therefore that she will push her aggressions just so far and no farther, than she imagines we will tolerate. I conclude also that the readiest expedient for stopping her career of depredation on those parts of our trade which thwart her plans, will be to make her feel for those which she cannot do without.
I have nothing to add to the Newspaper details with respect to events in Europe. The campaign seems to have closed as triumphantly for the French Republic as the fears of its enemies could have foreboded. If that in the W. Indies should not exhibit a reverse of fortune, the public attention may possibly be called off from the French—to “the British Revolution.” You may then renew your prophetic wishes, which have created a Millenium under the auspices of the three great Republics.
I have forwarded your letter to Mr. Jefferson. Present my best respects to your very amiable lady, and accept the affectionate esteem with which I remain Dr. Sir Yr. Obedt. friend & servt.
Js. Madison Jr
P. S. The inclosed letter to Mr. William Morris son of the General is on business somewhat interesting to me. It was to have been hand[ed] to him yesterday, but he set out for N. York sooner than was expected. Will you oblige me so far as to have him enquired for, & the letter delivered to him?
